Citation Nr: 0119985	
Decision Date: 08/02/01    Archive Date: 08/10/01	

DOCKET NO.  98-06 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for psychogenic amnesia, 
with dysthymia, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:  James W. Stanley, Jr., Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from April 1971 to June 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

When the case was previously before the Board, in September 
1999, it was noted that the veteran's attorney was asserting 
a claim for a total disability rating based on individual 
unemployability (TDIU) and that the claim had not been 
developed for appellate consideration.  This issue will be 
the subject of a remand at the end of this decision.

In the September 1999 decision, the Board noted that if the 
veteran's attorney was trying to assert a claim in regard to 
the 1978 or 1980 rating decisions, he should clearly identify 
the benefit he was seeking.  Such a response is not of 
record.

The September 1999 decision of the Board denied the appeal 
for benefits based on clear and unmistakable error in the 
February 1975 rating decision.

The September 1999 Board decision remanded the evaluation of 
the psychiatric disorder for additional development.  The RO 
has completed the requested development, to the extent 
possible given the lack of cooperation by the veteran.  The 
Board now proceeds with its review of the appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The service-connected psychiatric disorder is manifested 
by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although generally 
functioning satisfactorily with routine behavior, self care 
and conversation normal. 

3.  The veteran does not have a flattened affect.  The 
veteran does not have circumstantial, circumlocutory, or 
stereotyped speech.  The veteran does not have panic attacks.  
The veteran does not have difficulty in understanding complex 
commands.  The veteran does not have impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks).  The veteran does 
not have impaired judgment.  The veteran does not have 
impaired abstract thinking.  The veteran does not have 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as those listed above, 
disturbances of motivation and mood or difficulty in 
establishing and maintaining effective work and social 
relationships.  

4.  The veteran does not have occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  The 
veteran does not have suicidal ideation.  The veteran does 
not have obsessional rituals which interfere with routine 
activities.  The veteran does not have speech which is 
intermittently illogical, obscure, or irrelevant.  The 
veteran does not have near-continuous panic.  The veteran 
does not have depression of such severity as to affect his 
ability to function independently, appropriately and 
effectively.  The veteran does not have impaired impulse 
control (such as unprovoked irritability with periods of 
violence).  The veteran does not have spatial disorientation.  
The veteran does not have neglect of personal appearance and 
hygiene.  The veteran does not have difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  The veteran does not have inability to establish 
and maintain effective relationships.  

5.  The veteran does not have total occupational and social 
impairment.  The veteran does not have gross impairment in 
thought processes or communication.  The veteran does not 
have persistent delusions or hallucinations.  The veteran 
does not have grossly inappropriate behavior.  The veteran is 
not in persistent danger of hurting himself or others.  The 
veteran does not have intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene).  The veteran does not have disorientation 
as to time or place.  The veteran does not have memory loss 
for names of close relatives, his own occupation, or his own 
name.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
service-connected psychogenic amnesia with dysthymia, have 
not been met.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and 
Code 9433 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The application for an increased evaluation is complete.  The 
rating decision, statement of the case, supplemental 
statements of the case, and Board remand notified the veteran 
and his representative of the evidence necessary to 
substantiate the claim, the evidence which had been received, 
and the evidence to be provided by the claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records.  
The veteran has testified of receiving VA treatment, although 
he did not state that it was for the psychiatric disorder.  
VA treatment records were obtained.  Review of these records 
show that they deal with physical and other disorders not at 
issue.  In February 2000, the veteran presented sworn 
testimony at an RO hearing.  In his testimony, the veteran 
stated that he had not had treatment at VA or private 
facilities.

The veteran was afforded a psychiatric examination as well as 
psychological testing during his February 2000 VA inpatient 
examination and a medical opinion was rendered.  In April 
2000, the veteran's attorney asserted that, since the 
evaluation was not completed, it was obviously insufficient 
for rating purposes, and therefore it should be rejected 
pursuant to 38 C.F.R. 4.40 and a new examination scheduled.  
The attorney's assertion that the veteran's failure to 
cooperate with the examination entitles him to another 
examination is a patently preposterous proposition.  

It should be noted that this case is radically different from 
the situation in Stegall v. West, 11 Vet. App. 268 (1998).  
In Stegall, the Board requested a psychiatric examination. 
The psychiatric examination was not done and the Board used 
hospital records to rate the disability.  In this instance, 
the veteran entered a VA medical center in February 2000, he 
received physical, psychiatric and psychologic examinations; 
however, he left against medical advice before information 
could be developed on his claimed insomnia.  Review of the 
examination reports shows that they do provide the necessary 
information to rate the disability.  Cf. Hicks v. Brown, 5 
Vet. App. 417, 421 (1995); Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).  Since the examination findings are adequate, the 
Board will make a point by point analysis of the rating 
criteria in the discussion below.

The Board finds that the reports of the February 2000 
examination provided as complete a response as possible to 
the Board's September 1999 remand.  Any incomplete findings 
were due to the veteran's lack of cooperation.  The Board's 
September 1999 remand notified the veteran that 38 C.F.R. 
3.655 required the claim be denied if he failed to report for 
examination without good cause.  The veteran initially 
reported for examination in November 1999, but refused to 
stay for inpatient evaluation.  He was given another 
opportunity and stayed briefly from February 14 to 16, 2000, 
when he left against medical advice.  Where a veteran reports 
for examination, but leaves before the examination is 
complete, he bears the responsibility for not providing the 
necessary information.  See Olson v. Principi, 3 Vet. App. 
480 (1992).  In this case, the psychiatric and psychological 
testing afforded in February 2000 provided all of the 
information available from an outpatient examination.  The 
veteran's sleep complaints cannot be adequately evaluated on 
an outpatient basis; nevertheless, he has refused to 
cooperate with inpatient evaluation of those complaints.  
Specifically, he refused when he came to the hospital in 
November 1999.  He refused when he left the hospital against 
medical advice in February 2000.  At his February 2000 
hearing, the veteran testified that he left the hospital in a 
dispute over medication.  The hospital took his medications 
when he entered (they were returned when he left) and 
administered them on schedule, rather than when the veteran 
felt they were needed.  The control of medication to ensure 
that they are being properly dispensed is a basic hospital 
procedure.  The veteran's refusal to cooperate in this 
regard, is not good cause for him to leave.  Thus, the Board 
finds that the veteran refused examination without good 
cause.  If the examination is not adequate, it is the 
veteran's responsibility and the claim must be denied under 
38 C.F.R. 3.655.

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).

Neither the appellant nor his representative have asserted 
that the case requires further development or action under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein VCAA), other than another 
examination.  The examinations of February 2000 provided all 
of the information necessary to rate the disability and which 
would be provided by an outpatient examination.  The veteran 
has twice refused inpatient examination without good cause.  
Therefore, the Board finds no basis for further examination 
under VCAA or any other law, regulation or procedure 
pertaining to the development of claims.  

VCAA became law while this claim was pending.  The RO did not 
consider the case under VCAA and VA guidance issued pursuant 
to that act.  However, the veteran was not prejudiced.  
Compare Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the veteran with the pertinent evidentiary 
development which was subsequently codified by VCAA.  In 
addition to performing the pertinent development required 
under VCAA, the RO notified the veteran of his right to 
submit evidence.  Thus, the Board finds VA has completed its 
duties under VCAA.  Further, VA has completed the development 
of this case under all applicable law, regulations and VA 
procedural guidance.  See 38 C.F.R. § 3.103 (2000).  
Therefore, it would not abridge the appellant's rights under 
VCAA for the Board to proceed to review the appeal.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  For these reasons, the veteran is not prejudiced 
by the Board's review on the merits.  Compare Bernard, at 
393.  

Criteria

Service-connected disabilities are rated in accordance with 
the schedule of ratings which are based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  

A July 1978 rating decision granted service connection for a 
psychiatric disorder.  A November 1989 rating decision 
increased the evaluation for psychogenic amnesia from 
noncompensable to 10 percent disabling.  The current rating 
criteria for psychiatric disorders became effective November 
7, 1996.  A claim for an increased rating was received in May 
1997.  In a rating decision dated in January 1998, the 
service-connected psychiatric disorder was rated as 
psychogenic amnesia with dysthymia and assigned a 30 percent 
rating under Code 9433.  The veteran appealed.

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
....................50
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..................30
Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
..................10
A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication...............................
....................0

61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. §4.130, 
including Code 9433 (2000).  



Analysis

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

One of the criteria for the next higher rating, 50 percent, 
is a flattened affect.  On the November 1997 VA examination, 
the veteran's mood was one of depression and his affect was 
appropriate to content.  This does not approximate the 
flattened affect required for the next higher rating but is 
consistent with the depressed mood, which is part of the 
criteria for the current 30 percent rating.  On hospital 
admission, February 14, 2000, the veteran was referred for 
neuropsychological screening and, on mental status 
examination, his mood was noted to be depressed and his 
affect flat.  On mental status examination, on February 15, 
2000, the veteran described his mood as frustrated, angry and 
disappointed.  On February 16, 2000, it was recorded that 
nursing observations were of a man with a combination of 
depressive and angry affects.  The nursing observations are a 
critical part of the inpatient evaluation requested by the 
Board.  The nursing observation over a period of time 
presents a better picture of the veteran's disability, than 
he might present during a brief examination.  Consequently, 
the preponderance of the evidence on this point  convinces 
the Board that the veteran does not have the flattened affect 
which is part of the criteria for a higher rating.

Another criteria for the 50 percent rating is circumstantial, 
circumlocutory or stereotype speech.  For the 70 percent 
rating, speech would be intermittently illogical, obscure or 
irrelevant.  On the November 1997 VA examination, the veteran 
conversed readily with the examiner.  On February 14, 2000, 
during neuropsychological screening, the veteran's speech was 
logical and understandable.  Review of the hospital report 
shows that the veteran conversed readily with psychologists, 
psychiatrists, and other staff members, without evidencing 
any of the speech impairments required for 50 percent or 
higher ratings.

The current 30 percent rating contemplates some mild memory 
loss such as forgetting names, directions, or recent events.  
One of the criteria for the next higher rating, 50 percent, 
is impairment of short and long term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks).  On the November 1997 VA psychiatric examination, the 
veteran complained of lack of memory of his past, which upset 
him.  He said that his earliest recollection was waking up in 
the back of someone's car.  He said that a person picked him 
up hitchhiking, then the veteran went to sleep and when he 
awoke he did not remember who he was or where he was.  The 
doctor reported that some memory impairment was noted, 
particularly relating to items from the veteran's past.  On 
neuropsychological screening, during the February 2000 
examination, the veteran was specifically given memory tests.  
The results showed global memory function to be in the 
average to high average range.  Immediate memory fell in the 
borderline range, verbal associative memory fell in the low 
average range.  Immediate visual memory was average.  
Retention of newly learned material was excellent.  It was 
noted that the veteran remembered more at 30 minutes than he 
did immediately after exposure.  Test results showed 
estimated global intellectual functioning to be in the 
average range with high average functioning in tasks 
requiring concentration and attention and good working 
memory.  It was the impression that the veteran showed 
evidence of better than average working memory.  While the 
veteran may have amnesia for events before his automobile 
accident, the testing demonstrates that the veteran does not 
have the memory impairments required for the 50 percent or 
higher evaluations.

Another criteria for the 50 percent rating is impaired 
judgment.  On the November 1997 VA psychiatric examination, 
it was the doctor's opinion that the veteran's judgment was 
adequate.  On examination in February 2000, the veteran was 
grossly intact, and no judgment deficits were reported.  

Impaired abstract thinking is another one of the requirements 
for the 50 percent rating.  On the February 2000 VA 
examination, neuropsychological testing showed good evidence 
of abstract verbal abilities. 

The current 30 percent rating contemplates occupational and 
social impairment with occasional decreased work efficiency 
and intermittent periods of inability to perform tasks, 
including a depressed mood.  The next higher rating, 50 
percent, requires disturbances of motivation and mood which 
are significantly greater and result in occupational and 
social impairment with reduced reliability and productivity.  
Here, on the November 1997 VA examination, the veteran's 
predominant mood was one of depression.  The veteran's mood 
was depressed on the February 2000 neuropsychological 
screening.  On admission to the VA medical center, for the 
February 2000 examination, the veteran reported frustration 
and depression.  He said that he could not remember not being 
depressed.  The following day, the veteran expressed anger.  
Mental status examination showed an affect of mild depression 
but more so of a "chip on the shoulder" about much of what 
had been done at the hospital.  Specifically, he said that he 
was not going to stay any longer than the session that day.  
He was told that the evaluation was not complete.  He had 
absolutely no insight into the doctor's comment that, in a 
way his ultimatum that he was going to leave was a type of 
threat.  On February 16, 2000, it was reported that nursing 
observations were of a man with a combination of depressive 
and angry affects, focused on the alleged wrongs against him 
at the hands of the service department and VA .  It was the 
physician's assessment that while the veteran did have a 
depression, it was not typical of a major depression in that 
it was fairly situational and fluctuated in intensity a great 
deal.  The findings of the trained medical professionals 
provide the most probative evidence as to the extent of the 
veteran's disability.  They showed that he had a depressed 
mood for which the current 30 percent rating is appropriate.  
The descriptions contraindicate the greater disturbances of 
motivation and mood required for the 50 percent rating.

The last item listed in the 50 percent rating criteria is 
difficulty in establishing and maintaining effective work and 
social relationships.  To meet the requirement of the 50 
percent rating, the impairment would have to be greater than 
the occupational and social impairment required for the 30 
percent rating.  The 30 percent rating is characterized by 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily with routine behavior, 
self-care and normal conversation.  In evaluating this item, 
the Board refers to the concluding assessment of the 
physician who evaluated the veteran in February 2000:  

While he does have depression, it is not 
typical of major depression in that it is 
fairly situational, and fluctuates in 
intensity a great deal.  But it is still 
clinically significant and thus is noted 
on Axis I.  His problems with trust, 
multiple perceived injustices, ideas of 
reference in how he interprets other's 
intentions toward him, labile temper, 
brittle relationships, entitlement and 
dysthymia are all typical of borderline 
personality disorder.  However, other 
traits are also observed, per above, such 
as a passive-aggressive pattern, and his 
social isolation is suggestive of 
avoidant personality disorder.  Thus, the 
NOS (not otherwise specified) designation 
on Axis II.  At this point, as noted 
above, the Axis II diagnosis would be 
considered primary.

Personality disorders are diagnosed on Axis II.  Compensation 
may not be paid for personality disorders.  38 C.F.R. 
§ 3.303(c), 4.9, 4.127 (2000).  See also Winn v. Brown, 8 
Vet. App. 510, 516 (1996).  In this case, the doctor is 
expressing the opinion that the veteran's social impairment 
and difficulty dealing with others is the result of a 
personality disorder.  

Also, given his dramatic claim that he 
could not recall his age, one must 
consider him to be an unreliable 
historian.  In other words, the sort of 
organic insult to the brain which 
prevents one from recalling one's age is 
far more severe than anything which [the 
veteran] evinces clinically, and so one 
must infer functional reasons for his 
claim of gross memory insufficiency.  The 
same sort of obtuse memory dysfunction 
was noted by our MHC [mental health 
clinic] nurse on 2/14/00 when she did her 
brief interview prior to admitting him to 
1A.  It is recommended that history be 
corroborated by secondary sources 
whenever possible, especially where 
secondary gain may be an issue.

The February 2000 examination concluded with diagnoses of:  
Axis I depression NOS; Axis II personality disorder NOS, with 
borderline and avoidant features.

In addition to considering the criteria for the 50 percent 
rating, the Board has also considered the criteria for higher 
ratings.  Looking to the criteria for the 70 percent rating, 
the Board notes that the November 1997 and February 2000 
examinations specified that there was no suicidal ideation.  
There was no evidence of obsessional rituals.  Both 
examinations reflected normal speech.  Speech was not 
intermittently illogical, obscure or irrelevant.  There was 
no evidence of panic.  The examiner discussed the veteran's 
depression symptoms in detail and they did not prevent him 
from functioning independently, appropriately and 
effectively.  There is no evidence of impaired impulse 
control.  The veteran is oriented in all spheres and there is 
no spatial disorientation.  He was appropriately groomed on 
both examinations and there was no neglect of personal 
appearance or hygiene.  The examiner's discussion provides 
the most probative evidence as to the veteran's social and 
industrial impairment and that discussion indicates that the 
service-connected psychiatric disorder does not result in the 
level of difficulty in adapting to stressful circumstances or 
inability to establish and maintain effective relationships 
which characterize the 70 percent disability rating.

Looking to the criteria for a 100 percent rating, the 
examination findings show the veteran's thought processes and 
communication skills are intact; he does not have the gross 
impairment in thought processes or communication consistent 
with a 100 percent disability.  There are no delusions or 
hallucinations.  The veteran does not display grossly 
inappropriate behavior.  The veteran does not present a 
persistent danger of hurting himself or others.  The veteran 
does not report nor does the evidence show any intermittent 
inability to perform activities of daily living such as 
personal hygiene.  As previously noted, he was oriented in 
all spheres and there was no disorientation as to time or 
place.  Testing showed the veteran's memory to be at least 
average; there was no memory loss for names of close 
relatives, his own occupation or his own name.  

The GAF (Global Assessment of Functioning) is a scale 
reflecting the psychological, social and occupational 
functioning on the hypothetical continuum of mental illness.  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A 
rating from 51 to 60 indicates moderate difficulty in social, 
occupational or school functioning.  Ibid.  In November 1997, 
an examiner expressed the opinion that the veteran's GAF was 
52.  On the February 2000 examination, the GAF was 55.  These 
evaluations are consistent with moderate symptoms and the 
current 30 percent rating.  It should be noted that the next 
range of GAF scores 61 to 70, is for some mild symptoms and 
the rating schedule provides a 10 percent rating for mild 
symptoms.  More importantly, the law requires that 
compensation be based on the rating schedule [38 U.S.C.A. 
§ 1155 (West 1991)] and the findings of the trained medical 
professionals provide the most probative evidence as to 
whether the criteria of the rating schedule have been met.  

The veteran testified at the RO in March 1998 and February 
2000.  He described his symptoms in detail.  It should be 
noted that while the veteran is competent to describe 
symptoms from his prospective, he is not competent to 
diagnosis them as manifestations of psychiatric disability.  
He does not have the training and experience to differentiate 
symptoms of the service-connected psychiatric disability from 
symptoms of the non-service-connected personality disorders 
found by trained medical professionals.  The Board has 
considered the veteran's descriptions of his disability, as 
set forth in various correspondence, in histories he provided 
to examiners, and in his sworn hearing testimony.  The 
veteran's description of his symptoms does not approximate 
the criteria for a higher rating.  38 C.F.R. § 4.7 (2000).  
Most notably, chronic sleep impairment is part of the 
criteria for the current 30 percent rating and does not 
warrant a higher rating.  

In this case, the professional descriptions of the veteran's 
psychiatric disorder are the most probative evidence and 
provide a clear preponderance of the competent evidence as to 
the extent of the service-connected psychiatric disability.  
The medical records and reports show that the service-
connected disability is well within the criteria provided for 
the 30 percent rating and do not approximate the criteria 
which describe an impairment warranting a 50 percent, 70 
percent or 100 percent rating.  38 C.F.R. §§ 4.7, 4.130 
(2000).  Consequently, a higher rating may not be assigned.  

As the claim has been fully developed and there is no basis 
for a higher rating, the claim must be denied.

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  The Board, as did the RO (see the end 
of the reasons and bases portion of the statement of the case 
dated in April 1998), finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards." 38 C.F.R. § 3.321(b)(1) 
(2000).  In this regard, the Board finds that there has been 
no showing by the veteran that this service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An increased rating for psychogenic amnesia with dysthymia is 
denied.


REMAND

A rating decision dated July 3, 2000, denied entitlement to 
TDIU.  This was the first time the issue had been addressed 
in a rating decision.  A cover letter shows that a copy of 
the rating decision was sent to the veteran and his 
representative on July 6, 2000.  The RO received the notice 
of disagreement, dated July 10, 2000, on July 12, 2000.  
Inasmuch as the veteran's representative submitted a timely 
notice of disagreement, the RO must now issue a statement of 
the case on the issue of the veteran's entitlement to TDIU.  
Where a claimant files a notice of disagreement and the RO 
has not issued a statement of the case, the issue must be 
remanded to the RO for a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The Board notes that the TDIU issue was listed in a 
supplemental statement of the case dated July 3, 2000, and 
sent to the veteran and his representative with a cover 
letter dated July 6, 2000.  This document cannot be a 
statement of the case as to the rating decision of the same 
date.  The law establishes a sequence of events in the 
appellate process.  First, a claimant must file a claim.  
Then, the RO must issue a decision on the claim.  Then, the 
claimant must submit a notice of disagreement (NOD).  
Following the NOD, the RO must issue a statement of the case 
(SOC).  Since the SOC must be issued after the NOD, a 
document issued at the time of the TDIU rating decision can 
not be a SOC as to the TDIU issue.  The RO must now send the 
veteran and his representative a SOC on the TDIU issue or a 
supplemental statement of the case (SSOC) including the TDIU 
issue.  If the claimant wishes to pursue the matter, he must 
respond to the SOC or SSOC with a substantive appeal.  If the 
claimant submits an appeal which is adequate and timely, the 
Board will have jurisdiction to consider the matter.  
38 U.S.C.A. §§ 7104, 7105 (West 1991).  



In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should issue a statement of 
the case (SOC) on the issue of 
entitlement to TDIU.  

3.  The SOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals


Error! Not a valid link.

